Citation Nr: 0710735	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-22 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from December 1966 
to December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon.  In that decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
awarded a compensable evaluation of 30 percent, effective 
from August 2002, for the disability.  

Following receipt of notification of the August 2003 
determination, the veteran perfected a timely appeal with 
respect to the rating initially assigned to his 
service-connected PTSD.  During the current appeal, and 
specifically by an April 2004 decision, the RO awarded an 
increased evaluation of 50 percent, effective from August 
2002, for the veteran's service-connected PTSD.  


FINDING OF FACT

1.	The veteran's PTSD results in occupational and social 
impairment with reduced reliability and productivity due to 
symptoms including nightmares, and depression.  The 
nightmares and depression have decreased, and the veteran is 
able to maintain a close friendship and better handle the 
stress of a part time job, with more energy, better regulated 
sleep, an improved mood, and no panic attacks.  

2.	The veteran's PTSD is not manifested by: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  



CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2006).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record:  (1)  that is necessary to 
substantiate the claim, (2)  that VA will seek to provide, 
and (3)  that the claimant is expected to provide.  In 
addition, VA must ask the claimant to provide any evidence in 
his or her possession that pertains to the claim in 
accordance with 38 C.F.R. §§3.159(b)(1) (2006).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable decision on the claim by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 485, 489-490 (2006).  

In August 2002 in the present case, the veteran filed an 
informal claim for service connection for PTSD.  
Approximately one week later in September 2002, the RO 
received the veteran's formal claim for service connection 
for PTSD.  By an October 2002 letter, the RO informed the 
veteran of the type of evidence necessary to support this 
issue.  The letter also notified the veteran that the RO 
would make reasonable efforts to help him obtain necessary 
pertinent evidence but that he must provide enough 
information so that the agency could request the relevant 
records.  In addition, the letter informed the veteran of his 
opportunity to submit "information about . . . records" 
supportive of his claim or the evidence itself.  

By the August 2003 rating action, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation to 
this disability, effective from August 2002.  Consequently, 
the Board finds that section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the veteran's service connection claim has been 
substantiated.  See Dingess/Hartman, 19 Vet. App. at 490-491.  

Later in November 2003, the veteran filed a notice of 
disagreement with the 30 percent rating initially assigned to 
his service-connected PTSD.  By an April 2004 rating action, 
the RO awarded an increased evaluation of 50 percent, 
effective from August 2002, for the veteran's 
service-connected PTSD.  At the personal hearing conducted 
before the undersigned Veterans Law Judge (VLJ) at the RO in 
September 2006, the veteran testified that he believes that 
the severity of his PTSD symptomatology supports a 70 percent 
rating, but no higher.  Hearing transcript (T.) at 8-9.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a 
claimant may limit his increased rating claim to a particular 
evaluation which is less than the maximum allowed by law for 
a specific service-connected disability, but, where there is 
no clearly expressed intent to limit the appeal, VA is 
required to consider entitlement to all available evaluations 
for that disorder).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant's filing of a notice of 
disagreement regarding a disability rating does not trigger 
additional section 5103(a) notice.  Rather, VA is simply 
required, under sections 7105(d) and 5103A, to advise the 
appellant of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  The statement of the 
case required by section 7105(d)(1) must be complete enough 
to allow the appellant to present argument to the Board 
regarding any disagreement with the RO decision on any 
element of the claim.  38 C.F.R. § 19.29 (2006).  Also, an 
appellant may submit additional evidence after receipt of the 
statement of the case for consideration by both the RO and 
the Board.  38 C.F.R. § 19.37 (2006).  The Court has 
determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  
Dingess/Hartman, 19 Vet. App. at 491, 493, 500-501.  

In a September 2003 letter in the present case, the RO 
notified the veteran of the grant of service connection for 
PTSD well as the assignment of a 30 percent evaluation, 
effective from August 2002, for this disability.  In 
addition, the veteran was informed of the criteria pertinent 
to the assignment of the 30 percent rating, and effective 
date, for this disability as well as his appellate rights 
(including his right to representation).  See 38 U.S.C.A. 
§ 5104 (West 2002) & 38 C.F.R. § 3.103(b) (2006).  
Furthermore, the statement of the case subsequently issued in 
April 2004 specifically set forth the criteria necessary for 
the grant of an increased evaluation for the veteran's 
service-connected PTSD, a discussion of the relevant evidence 
of record, as well as the reasons and bases for the award of 
a 50 percent rating, but no higher, for this disability.  

Thereafter, in August 2005, December 2005, and April 2006, 
the RO readjudicated the veteran's initial increased rating 
claim.  At those times, the RO issued letters and 
supplemental statements of the case (SSOCs) which notified 
the veteran of the continued denial of a disability rating 
greater than 50 percent for his service-connected PTSD as 
well as the reasons and bases for the decisions.  
Consequently, the Board finds that VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d) as well as the regulatory requirements of 
38 C.F.R. § 3.103(b) and continued to assist the veteran 
under section 5103A by informing him of the evidence 
necessary to support the grant of an initial increased rating 
for his service-connected PTSD.  Dingess/Hartman, 19 Vet. 
App. at 491, 493, 500-501.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met with respect to the 
initial increased rating claim on appeal.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  

Further, the veteran has been accorded two pertinent VA 
examinations.  At the personal hearing conducted before the 
undersigned Veterans Law Judge at the RO in September 2006, 
the veteran's representative requested an additional VA 
psychiatric examination.  T. at 2-3, 8.  According to the 
veteran's testimony, his PTSD symptoms have worsened since 
his last VA psychiatric examination in July 2005.  
T. at 10-14.  However, as the Board will discuss in the 
following decision, the examiner who conducted the July 2005 
VA examination (and, in so doing, had the opportunity to 
review the claims folder) concluded that the veteran's PTSD 
had improved with treatment.  Further, multiple records of 
outpatient treatment sessions conducted after the July 2005 
VA examination, which are contained in the claims folder, 
support the VA examiner's conclusion that the veteran's PTSD 
has improved.  As such, the Board finds that a remand to 
accord the veteran another VA psychiatric examination is not 
necessary.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his claim for an initial increased rating 
for his service-connected PTSD.  Under the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other evidence which has not been obtained.  Consequently, 
the Board will proceed to adjudicate the issue of entitlement 
to an initial increased rating for the service-connected 
PTSD, based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Initial Increased Rating For Service-Connected PTSD

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2006).  Initially, by the August 2003 rating action, the RO 
granted service connection, and awarded a 30 percent 
evaluation effective from August 2002, for PTSD.  According 
to evidence available at the time of that decision, the 
veteran reported that he was present in a hanger one day in 
December 1969 at a naval air station in San Diego, California 
when a fighter aircraft from his squadron crashed into the 
hanger and caused multiple explosions.  The veteran asserted 
that he assisted in attempting to extinguish the fire, rescue 
injured servicemen, and clean up the "devastation" (which 
involved retrieving personal effects and human remains).  The 
veteran submitted copies of newspaper articles discussing the 
crash of a jet fighter into a hanger where approximately 
60 men worked at the Miramar Naval Air Station in San Diego, 
California in December 1969.  An additional in-service 
stressor includes witnessing (during launch operations aboard 
the USS Oriskany in the Gulf of Tonkin in 1969 or 1970) a 
fellow serviceman being "picked up by . . . jet blast and 
blown . . . down the flight deck about 50 feet and slammed 
face first into the back of a tow vehicle which had two 
pintail hooks sticking out about 5 inches."  Also, while 
working on the flight deck of the USS Oriskany in the Gulf of 
Tonkin in 1970, the veteran witnessed the crash of an 
aircraft that had been attempting to land.  According to the 
veteran's description, the aircraft "was on fire and cart 
wheeling up the flight deck toward . . . [him]."  

Post-service medical records reflect outpatient treatment, 
including medication, for depression, anxiety, and PTSD 
beginning in March 2002.  The veteran's in-service stressors 
served as a basis for diagnoses of PTSD by a private licensed 
social worker in November 2002 and by a VA psychiatric nurse 
practitioner in July 2003.  According to the report of the 
July 2003 VA examination, the examiner found the veteran's 
PTSD to be mild.  

Based upon this evidence, the RO, in August 2003, granted 
service connection for PTSD and awarded a compensable 
evaluation of 30 percent, effective from August 2002, for 
this disability.  During the current appeal, and specifically 
by an April 2004 decision, the RO granted an increased 
evaluation of 50 percent, effective from August 2002, for the 
veteran's service-connected PTSD.  This disability remains 
evaluated as 50 percent disabling.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2006).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2006).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

According to the applicable rating criteria, a 50 percent 
evaluation will be awarded with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is reflective of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, an 
inability to keep a job).  A GAF score of 51 to 60 is 
illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

In the present case, the veteran has consistently asserted 
that his service-connected PTSD has increased in severity 
and, as such, is now manifested by increased episodes of 
depression, an absence of motivation, panic attacks when 
dealing with people at work, a lack of social interaction 
except for a couple of friends to whom he speaks "on 
occasion," nightmares, and flashbacks.  See, e.g., T. at 3, 
7, 13.  According to the veteran's recent testimony, although 
he currently has a part-time job, he has experienced stress 
on the job and was in fact previously unemployed despite 
multiple job offers due to his fear of having to interact 
with other people and of experiencing panic attacks.  
T. at 4-6, 13.  He maintains that the worsening of his PTSD 
symptoms has required an increase in his psychiatric 
medication.  In a statement received at the RO in January 
2004, the veteran's wife described the veteran's memory 
problems, lack of self-confidence, absence of motivation and 
sense of self-worth, as well as his increased social 
isolation.  

These lay statements concerning the veteran's 
service-connected psychiatric pathology are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Importantly, however, such descriptions must be 
considered in conjunction with the clinical evidence of 
record and the pertinent rating criteria.  

VA medical records dated throughout the current appeal period 
indicate that the veteran has essentially received outpatient 
treatment for his PTSD only several times per year.  Mental 
status evaluations completed through June 2005 in particular 
reflect the presence of poor concentration, excessive 
vigilance, increased startle response, crying spells, a flat 
and blunted affect, irritability, nightmares, very little 
motivation (including a loss of interest in activities), 
depression, and social isolation (including a distant 
relationship with the veteran's children).  However, 
appropriate and neat grooming, cooperation, average 
intelligence, slow and deliberate speech with initial 
latency, orientation times four, normal memory, fair 
judgment, no hallucinations, as well as no evidence of 
thought disorders or homicidal thinking were also shown.  

Based on these objective evaluation findings, the licensed 
clinical social worker who treats the veteran assigned (at a 
November 2002 private examination) a GAF score of 50, which 
is reflective of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, an inability to keep a job).  
Richard v. Brown, 9 Vet.App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  Further, a psychiatric nurse practitioner who 
conducted a VA examination in July 2003 assigned a GAF score 
of 56, which is illustrative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  Id.  Additionally, the nurse practitioner 
described the veteran's PTSD as mild.  

In a statement received at the RO in March 2006, the 
veteran's wife asserted that the veteran is "much worse" 
due to a "major emotional crash" occurring at the end of 
June 2005.  A VA PTSD examination conducted in July 2005 
demonstrated nervousness (as manifested by the veteran's 
shaking of his foot during the interview), a sad and angry 
mood, diminished pleasure sense, a blunted affect, 
intelligence which was slightly below average, difficulty 
sustaining concentration, as well as a thought content which 
was characterized by resentfulness, the blaming of others, 
and feelings of helplessness, guilt, and worthlessness.  
However, this evaluation also showed an appropriate 
appearance, orientation times four, cooperation, alertness, 
fair eye contact, slow speech which was monotone and low in 
volume, a thought process which was intact and well 
organized, no suggestion of delusions or hallucinations, fair 
judgment and insight, and average auditory retention.  

The examiner diagnosed PTSD and assigned a GAF score of 55, 
which is reflective of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  Id.  Additionally, the examiner, who had had 
the opportunity to review the claims folder (including the 
records of prior evaluations and outpatient psychiatric 
treatment sessions), concluded that the veteran's PTSD had 
improved with treatment.  The examiner explained that, 
although the veteran continues to have intrusive memories, 
guilt feelings, emotional numbing, social avoidance, and 
family distress, his nightmares have decreased.  Further, the 
examiner believed that the veteran's refusal to accept job 
offers was "more a result of his anger, resentment, and 
despondence over being laid off, . . . than a result of PTSD 
symptoms."  

Records of VA outpatient psychiatric treatment that the 
veteran has received after the July 2005 VA examination 
support the examiner's conclusion that the veteran's PTSD 
symptoms have improved.  In this regard, the Board 
acknowledges that the recent outpatient treatment reports 
reflect the presence of a mood which has been "up and 
down," depressed, and irritable; a flat and constricted 
affect; hypervigilance; decreased energy; feelings of 
worthlessness; and a lack of motivation.  Importantly, 
however, these records also show resolving nightmares and 
goal-oriented conversation.  In fact, in August 2005, the 
veteran reported being employed as a car salesman, and, in 
September 2005, he referred to a close friend.  Also, in 
December 2005, he stated that he was working part time at an 
automobile parts store and that, although he found some of 
his job stressful, he was enjoying his work.  In January 
2006, he explained that he had more energy, felt less 
depressed, and had better regulated sleep.  The treating 
psychiatric nurse practitioner observed that the veteran had 
an improved mood and instructed him to return for further 
treatment in three months.  Subsequently, in April 2006, the 
veteran acknowledged that he was able to tolerate the anxiety 
of his job, got along with his co-workers without feeling 
pressured, and was not having any panic attacks.  He was 
discharged from the mental health clinic back to his primary 
care physician.  Furthermore, at the September 2006 personal 
hearing, the veteran testified that he continues to work part 
time (18-20 hours per week) and avoids interacting with other 
people by "stocking" in the backroom or delivering rather 
than working at the counter or cash register.  T. at 4, 
13-14.  

The multiple psychiatric evaluations completed during the 
current appeal indicate that the veteran's service-connected 
PTSD has been manifested by intrusive memories, guilt 
feelings, emotional numbing, social avoidance, family 
distress, a flat and constricted affect, hypervigilance, 
decreased energy, feelings of worthlessness, a lack of 
motivation, and a mood which is "up and down," depressed, 
and irritable.  These findings resulted in the November 2002 
examiner's assignment of a GAF score of 50, which is 
reflective of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, an inability to keep a job).  
Id.  

However, additional mental status evaluations, including 
those completed in July 2003 and July 2005, provided GAF 
scores of 56 and 55, respectively, which are illustrative of 
only moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  In fact, 
the nurse practitioner who conducted the July 2003 
examination described the veteran's PTSD as mild.  

Moreover, improvement in the veteran's PTSD symptomatology 
has been shown.  His nightmares have decreased, he feels less 
depressed, and he has a close friend, more energy, better 
regulated sleep, an improved mood, and no panic attacks.  He 
continues to work part time and, in fact, is better able to 
handle the stress of his job.  In addition, the July 2005 VA 
examiner associated the veteran's previous refusal to accept 
job offers as "more [of] a result of his anger, resentment, 
and despondence over being laid off, . . . than a result of 
PTSD symptoms."  

Although at the November 2002 private evaluation, the veteran 
described thoughts of dying, he also denied having any plans 
of suicide at that time.  Further, at the VA examination 
subsequently conducted in July 2003, he specifically denied 
having any suicidal or homicidal thoughts.  At an August 2005 
VA outpatient treatment session, he reported having suicidal 
thoughts but again denied having any plans or intent.  
Additionally, at an April 2006 VA outpatient treatment 
session, he denied having any suicidal ideation.  
Importantly, at the September 2006 personal hearing, the 
veteran denied ever having contemplated suicide.  T. at 8.  
Consequently, the Board finds that, overall, the veteran's 
service-connected PTSD is not manifested by suicidal 
ideation.  

Significantly, these medical records do not reflect the 
presence of suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  As such, the next higher rating 
of 70 percent for the veteran's service-connected PTSD is not 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  Importantly, 
the veteran's service-connected PTSD has not resulted in 
marked interference with employment and has not required 
frequent periods of hospitalization.  As the Board has 
discussed in this decision, the claims folder contains 
evidence of the need for only periodic outpatient treatment 
for PTSD.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected PTSD has resulted in unusual disability 
or impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted in this issue.  


ORDER

An initial disability rating greater than 50 percent for PTSD 
is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


